MEMORANDUM OPINION
                                        No. 04-11-00253-CR

                                      Daniel West RENDON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR10513
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 25, 2011

DISMISSED

           Appellant Daniel West Rendon pleaded nolo contendere to unauthorized use of a motor

vehicle pursuant to a plea bargain agreement. The trial court imposed sentence and signed a

certificate stating that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record,

which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has
                                                                                    04-11-00253-CR


been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that

shows the defendant has the right of appeal has not been made part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal was made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347

(Jul. 2, 2003, pet. ref’d) (not designated for publication).     Appellant’s appointed appellate

counsel filed a written response, stating she has reviewed the record and can find no right of

appeal. After reviewing the record and counsel’s notice, we agree that appellant does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court

of appeals should review clerk’s record to determine whether trial court’s certification is

accurate). We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).



                                                 PER CURIAM


Do Not Publish




                                               -2-